HALPERN LAW GROUP
ARI D. HALPERN, ATTORNEY AT LAW — OSB # 045230
ari@halpernlawgroup.net
62910 OB Riley Rd., Ste. 100
Bend, OR 97703
Voice: (541) 388-8410
Fax: (541) 323-2306
Attorney for Plaintiff




                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                      EUGENE DIVISION


DANIEL R. SCHREMP,                                          Case No. 6:18-cv-01673-BR

            Plaintiff,

vs.                                                         ORDER FOR
                                                            ATTORNEYS FEES
COMMISSIONER,                                               PURSUANT TO
SOCIAL SECURITY ADMINISTRATION                              42 U.S.C. § 406(b)

       Defendant.


       Defendant.


       Attorneys’ fees in the amount of $10,360.76 are hereby awarded to Attorney Ari Halpern

pursuant to 42 U.S.C. § 406(b).   Previously, this court awarded fees pursuant to the Equal Access

To Justice Act (EAJA), 28 U.S.C. § 2412, in the amount of $7,186.83.    When issuing the §406(b)

check, the agency is directed to subtract the amount of the EAJA fees previously received by the

attorney and to send to Plaintiff’s attorney, Ari Halpern, at the address above, the balance of

$3,1793.93 minus any user fee.    Any amount withheld after all administrative and court attorneys

ORDER FOR FEES PURUSANT TO 42 U.S.C. § 406(b)               - Page 1
fees are paid should be released to the claimant.

       DATED this 24th day of May, 2021.

                                                   /s/ Anna J. Brown
                                              __________________________________________
                                              United States District Senior Judge

Presented by:
s/ Ari D. Halpern
ARI D. HALPERN, OSB # 045230
Voice: (541) 388-8410
Fax: (541) 323-2306
ari@halpernlawgroup.net
Attorney for Plaintiff




ORDER FOR FEES PURUSANT TO 42 U.S.C. § 406(b)             - Page 2
